Citation Nr: 0843299	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 administrative 
decision, which denied a claim for entitlement to nonservice-
connected pension benefits. 

The Board notes that, on his January 2007 VA Form 9 Appeal, 
the veteran requested a hearing before the Board.  In 
November 2008, however, he submitted a statement indicating 
that he wished to withdraw this request. 

The Board also notes that, in the December 2008 Written Brief 
Presentation, the veteran's representative submitted 
statements in support of a claim for service connection for 
arthritis.  The veteran was denied service connection for 
arthritis of multiple joints in a March 2008 rating decision.  
As it is unclear whether this Written Brief Presentation was 
intended to be a notice of disagreement (NOD) with regards to 
the denial of this claim, the Board will refer the issue of 
entitlement to service connection for arthritis of multiple 
joints back to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to nonservice-
connected disability pension benefits.  After a thorough 
review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  
Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  38 U.S.C.A. § 
1521(a) (West 2002); Martin v. Brown, 7 Vet. App. 196, 198 
(1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a) (2008).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received except for listed exclusions.  38 C.F.R. § 3.271 
(2008).  Retirement income is not specifically excluded under 
38 C.F.R. § 3.272 (2008).  Such income is therefore included 
as countable income.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2008).  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 
C.F.R. § 3.3(a)(3) (2008).  The MAPR is published in Appendix 
B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21 (2008).  

The Board notes that the veteran's DD-214 Form reflects that 
he served more than 90 days during World War II.  Regardless, 
the RO determined in the August 2006 administrative decision 
that the veteran's family income, as reported in March 2006, 
exceeds the income limitations for a veteran with a spouse 
and no dependent children.  

In the December 2008 Written Brief Presentation, however, the 
veteran's representative specifically argued that the veteran 
should be considered for special monthly pension, based on 
the deteriorating state of his health.  As the issue of 
whether the veteran would be entitled to a nonservice-
connected pension under the income limitations for a 
housebound veteran with one dependent or a veteran in need of 
aid and assistance with one dependent has not been developed 
or considered by the RO, this issue must be remanded in order 
to determine whether the veteran is indeed housebound or in 
need of aid and assistance and, if so, whether his annual 
family income would meet the appropriate income limitations, 
as set forth in the MAPR.  

The Board also notes that the most recent report of the 
veteran's income and medical expenses is from March 2006.  As 
nearly 3 years have passed since the veteran last submitted a 
report of his medical expenses and annual income, and his 
representative specifically requested in the December 2008 
Written Brief Presentation that the veteran's claim be 
considered based on his current state of health and 
applicable level of medical expenses, the Board finds that 
this issue must be remanded in order to determine the 
veteran's most recent medical expenses and current state of 
health.     

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to 
complete an updated Improved Pension 
Eligibility Verification Report (EVR) 
and information pertaining to 
unreimbursed medical expenses from the 
year 2006 to the present (EVR and Form 
21-8416, Medical Expense Report), and 
associate that information with the 
claims file.
	
2.	The RO should determine whether the 
veteran is housebound or in need of 
regular aid and assistance, due to his 
deteriorated health.   

3.	Then, the RO should readjudicate the 
claim.  Specifically, the RO should 
address the veteran's contentions of 
being entitled to a nonservice-
connected pension based on being 
housebound or in need of aid and 
attendance.  The RO should review all 
the evidence that was submitted since 
the January 2007 statement of the case 
(SOC).  If the benefits sought on 
appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court aims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


